Title: John Quincy Adams to John Adams, 6 September 1782
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      St: Petersbourg August 26. / September 6 1782
     
     Coll. Vallentin having been detained some time at Amsterdam by the arrival of the Grand Duke there, and having been sick on the road, did not arrive with your letters of the 13th. of May last until the day before yesterday.—As to my return; if I can go with a French Courier from Hence as far as Frankfort on the Mayne, and from thence down the Rhine it will be the best course I can take; but if that is impracticable Mr. Dana proposes that I should go from hence to Lubeck in some neutral vessel and from thence to Amsterdam by land. I can indeed go directly from hence to Amsterdam by water; but as the season is so far advanced, I might very possibly be obliged to pass the whole winter in Norway or at Copenhagen.
     But as soon as I shall be gone Mr. D will write you by the post, to let you know the course I shall have taken so that you will know when to expect me.
     
      I am your dutiful Son,
      J.Q.A.
     
    